Citation Nr: 1220249	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  02-15 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In October 2007, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

In July 2007, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran has a verified in-service stressor of rocket and mortar attacks.

2.  Resolving all reasonable doubt in the Veteran's favor, the Veteran has a diagnosis of PTSD that is etiologically a result of a verified in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in the Veteran's active duty military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant service connection for PTSD is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the implementing regulations.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with the Board's orders in the October 2007 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence of a current diagnosis of PTSD, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link between the current diagnosis and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f).  See Cohen v. Brown, 10 Vet. App. 128 (1997).  

With regard to the second PTSD element, evidence of an in-service stressor, the evidence necessary to establish the claimed stressor varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(d).

If it is determined through military citation or other supporting evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence.  No further development or corroborative evidence will be deemed necessary.  See 38 C.F.R. 
§ 3.304(f).

Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other evidence in support of the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Once independent verification of the stressor event has been submitted, the Veteran's personal exposure to the event may be implied by the evidence of record.  A veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

The Veteran has reported multiple stressor events in service, including rocket and mortar attacks while at Cam Ranh Bay.  His service personnel records confirm that he was stationed at Cam Ranh Bay while serving in Vietnam.  A request for stressor verification made of the Joint Services Records Research Center (JSRRC) yielded a list of several dates on which Cam Ranh Bay was attacked during the Veteran's tour of duty in Vietnam.  Accordingly, the Veteran has a verified in-service stressor.
Thus, the claim turns on whether he has a diagnosis of PTSD that is a result of his in-service stressor.

The Veteran has been afforded two VA examinations.  A January 2007 examiner indicated that the Veteran did not present with any of the cardinal symptoms of PTSD and that he had inadequate stressors.  The examiner diagnosed major depressive disorder, but he did not offer an etiological opinion for that disability.  Nevertheless, the Board observes that the Veteran's in-service stressor has been verified, but the information received from JSRRC was not available to this examiner.  Therefore, the Board deems the January 2007 inadequate, as it is predicated on an incomplete factual basis.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The second VA examination was performed in October 2010.  Upon a review of the claims file and examination of the Veteran, this VA examiner determined that the Veteran had a diagnosis of PTSD and that the primary stressor was the rocket attacks in Vietnam.  

In addition, the Veteran's mental health treatment records reflect a diagnosis of PTSD that has been attributed to his in-service stressor.  Treatment evidence also reports a diagnosis of depressive disorder and diagnoses related to substance abuse; however, this evidence does not contradict the PTSD diagnosis.  Accordingly, the Board finds that the Veteran has a current disability of PTSD that is a result of a verified in-service stressor.  Thus, the Veteran's claim of entitlement to service connection for PTSD is granted.  


ORDER

Service connection for PTSD is granted.



____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


